Dickerson, J.
The meeting at which the bounty sued for was voted, was legally notified, if the persons, who issued the warrant therefor, as selectmen, had authority to act as such.
Though the meeting at which they were elected was invalid by reason of a defect in the return upon the warrant, they were, nevertheless, ' selectmen de facto, and, as such, had a right to call the meeting in question. The question of the validity of the election of the selectmen, who issued the warrant for the town meeting, is not open to the town, where it appears that they were officers de facto, and that the meeting, at which the proceedings in question were had, was regularly notified, and, in other respects, legal. It would be dangerous to permit such inquiry, since there would be no limit to the extent to which it might be carried, nor to the consequences that might result from its allowance. Williams v. School District, 21 Pick. 80. Brown v. Lunt, 37 Maine, 423.

Judgment for the Plaintiff.

Appleton, C. J.; Cutting, Kent, Barrows, and Daneorth, JJ., concurred.